Citation Nr: 9912652	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-48 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant's income constitutes a bar to 
receipt of improved death pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from January 
1944 to December 1946.  He died on June [redacted], 1984; the 
appellant is his surviving spouse.  The certificate of death 
states the cause of the veteran's death to be cerebral 
vascular accident caused by hypertensive cardiovascular 
disease.

The issue of whether or not the appellant's income 
constitutes a bar to receipt of improved death pension 
benefits comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision of the RO.  The issue of 
entitlement to service connection for the cause of the 
veteran's death is on appeal from an October 1996 decision of 
the RO.  Both issues came to the Board in July 1997 but were 
remanded for evidentiary development.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1984, due to cerebral 
vascular accident caused by hypertensive cardiovascular 
disease.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.

3.  Competent medical evidence which links cerebral vascular 
accident or hypertensive cardiovascular disease to service 
has not been submitted.

4.  The appellant's net countable income exceeds the 
applicable improved pension income limitations for a widow 
with no dependents.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The appellant's countable income exceeds the applicable 
improved income limitations for a widow with no dependents 
and constitutes a bar as a matter of law to receipt of 
improved death pension benefits.  38 U.S.C.A. §§ 101, 1521, 
1541, 5107 (West 1991);  38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273, 3400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of the veteran's death.

The appellant seeks service connection for the cause of the 
veteran's death.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for hypertensive 
cardiovascular disease is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the veteran died on June 25, 1984, of a 
cerebral vascular accident caused by hypertensive 
cardiovascular disease.  In his lifetime he was not service-
connected for any condition.  Therefore, in order for the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death to be found well-grounded, 
the appellant must provide medical evidence that the cerebral 
vascular accident and hypertensive cardiovascular disease 
which caused the veteran's death were incurred in or 
aggravated by service.

The medical evidence of record includes the veteran's 
certificate of death and reports of VA treatment from October 
1977 to November 1983.  The veteran's service medical records 
are not on file; a May 1996 response to a request for these 
records from the National Personnel Records Center (NPRC) 
indicates that these records may have been destroyed in a 
fire at NPRC in July 1973.  Records from the Office of the 
Surgeon General (SGO) were also requested pursuant to the 
Board's July 1997 remand.  A response received from the NPRC 
in October 1997 stated that no such records were available.

The veteran was separated from service in December 1946.  The 
earliest medical evidence of record is dated in October 1977.  
The evidence consists of VA treatment records which show 
treatment for headaches, dizzy spells, shortness of breath 
and blackouts which were described as having begun in 1978.  
The records also show treatment for hypertension and refer to 
past treatment, but only as far back as 1969.  The veteran 
was also treated for angina in December 1980.  The treatment 
records contain no competent medical evidence of a link 
between any condition treated or noted in these records and 
the veteran's service.  In fact, the record does not even 
contain any allegations by the veteran concerning an in-
service origin or cause of any condition.

Finally, the appellant has claimed the veteran's death might 
have been caused by in-service exposure to mustard gas.  
However, there is no evidence of record showing the veteran 
was exposed to mustard gas in service, no claims by the 
veteran himself as to any in-service mustard gas exposure, 
and no records of medical treatment for a condition diagnosed 
as due to mustard gas exposure.

Although the appellant has stated her belief that the 
cerebral vascular accident and hypertensive cardiovascular 
disease which led to the veteran's death are due to his 
service, there is no medical evidence of record to support 
that claim.  Contentions by the appellant as to this link 
represent lay evidence, and, as such, they are insufficient 
when a question calls for a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Absent this competent medical 
evidence, the appellant's claim does not meet the 
requirements for a well-grounded claim.  The Board, 
therefore, finds the appellant has not submitted a well-
grounded claim of service connection for the cause of the 
veteran's death.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
appellant with the development of evidence.

Death pension benefits

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  
38 U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23(a)(5), (b), (d)(5).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).

Specific exclusions from countable income are provided for 
the purpose of determining entitlement to improved death 
pension.  38 C.F.R. § 3.272.  Unless otherwise provided, 
expenses deductible under this section are deductible only 
during the 12-month annualization period in which they were 
paid.  Among those exclusion are medical expenses, of which 
the appellant claimed $1,818.17 in 1996.  38 C.F.R. 
§ 3.272(g).

An "Improved Pension Eligibility Verification Report 
(Surviving Spouse With No Children)" (VA Form 21-0518) 
received from the appellant in February 1994 shows that she 
was in receipt of Social Security benefits in the total 
monthly amount of $410.00 at that time.  She was also 
reported to be in receipt of retirement income of $254.53 per 
month.  No medical expenses or other deductions from income 
were noted by the appellant.  Her annual income, therefore, 
was $7,974.36, well over the limit of $5239.00 provided for 
by law. 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. § 3.23; MANUAL 
21-1, Part I, (Change 17), Appendix B.

The appellant provided no information as to her 1995 income 
and medical expenses.  In order to grant the appellant the 
greatest possible advantage, the Board will assume her income 
remained stagnant in 1995; that is her income will be assumed 
to have been $7,974.36.  The maximum annual pension rate for 
1995 was $5,386.00.  Again, her income was well above the 
statutory limit for 1995.

The record does include a "Medical Expenses Report" (VA 
Form 21-8416) for the year 1996 from the appellant.  In this 
report, the appellant states she incurred medical expenses of 
$1,818.17 in 1996.  Unfortunately, the appellant did not 
submit evidence showing her income for 1996.  Although a 
request was sent to the appellant for more recent and more 
thorough financial information in January 1998 (pursuant to 
the Board's July 1997 remand), no response was received from 
the appellant.  Thus, once again, to afford the veteran the 
greatest possible advantage, the Board will assume that her 
income was $7,974.36 for 1996.


Pursuant to 38 C.F.R. § 3.272(g), medical expenses for a 
surviving spouse can be used to reduce income for purposes of 
eligibility for improved death pension benefits:

Unreimbursed medical expenses will be 
excluded when all of the following 
requirements are met:  (i) They were or 
will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's 
children, parents and other relatives for 
whom there is a moral or legal obligation 
of support; (ii) They were or will be 
incurred on behalf of a person who is a 
member or a constructive member of the 
spouse's household; and (iii) They were 
or will be in excess of 5 percent of the 
applicable maximum annual pension rate or 
rates for the spouse (including increased 
pension for family members but excluding 
increased pension because of need for aid 
and attendance or being housebound) as in 
effect during the 12-month annualization 
period in which the medical expenses were 
paid.

The maximum annual pension rate for 1996 was $5,527.00.  Five 
percent of $5,527.00 is $276.35.  This means that any amount 
of money spent for medical expenses as listed above which is 
over $276.35 can be used to reduce the appellant's income for 
1996.  With $1,818.17 in claimed medical expenses in 1996, 
the appellant's 1996 income is reduced by $1,541.82 
($1,818.17 less $276.35).  Taking the appellant's estimated 
income for 1996 ($7,974.36), and subtracting the deductible 
amount of medical expenses ($1,541.82) leaves a total of 
$6,432.54 in countable income for 1996.  This amount, once 
again, is well above the statutory limit of $5,527.00 for 
1996.

A VA Form 21-0518 received in May 1997 states the appellant 
was receiving $571.80 per month from Social Security and 
$254.53 per month in retirement income.  Thus, $9,915.95 was 
her annual income.  No medical expenses or other deductions 
from income were reported by the appellant for 1997 to reduce 
her income.  The Maximum Annual Rate for a widow with no 
dependents was $5,688.00 in May 1997.  The appellant's annual 
income for 1997, therefore, was well over the limit provided 
for by law.  38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. § 3.23; 
MANUAL 21-1, Part I, (Change 23), Appendix B.

Even if the appellant's income is assumed to have remained at 
the 1994 level until 1997, and then have remained at the 1997 
level from that point onward, the appellant's income is still 
over the statutory limits provided for by law.  Moreover, 
even if the Board took the extreme step of assuming the 
appellant's medical expenses for 1996 were incurred every 
year from 1994 onward, her income is still too high to 
warrant entitlement to improved death pension benefits.

Based on the information of record, specifically financial 
information provided by the appellant in February 1994 and in 
May 1997, the Board finds that the appellant's income is 
excessive for the receipt of nonservice-connected death 
pension benefits and has been every year since 1994.  

Accordingly, although the Board is sympathetic to the 
appellant's claim, the Board concludes that the appellant's 
actual countable annualized income is excessive for the 
receipt of improved death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541, 1542; 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 
3.271, 3.272.  Therefore, the Board has no legal recourse but 
to deny the appellant's claim.



ORDER

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.

The appellant's income is excessive for receipt of pension 
benefits;  her claim for such benefits is therefore denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

